Citation Nr: 0636884	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  03-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1998 to October 
2000.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Columbia, 
South Carolina.

The veteran's appeal was previously before the Board in June 
2004 and November 2005, at which times the Board remanded the 
case for further action by the originating agency.  The case 
has been returned to the Board for further appellate action.


FINDING OF FACT

The veteran's right knee disability is manifested by 
limitation of flexion, but flexion is not limited to less 
than 45 degrees.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for a right knee disability have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5258, 5260, 5261 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking a higher rating for his service-
connected right knee disability.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.



The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran was provided with the notice 
required by the VCAA, by letters mailed in July 2004 and 
November 2005, to include notice that he submit any pertinent 
evidence in his possession, subsequent to the initial 
adjudication of the claim.  The Board notes that, even though 
the letters requested a response within 60 days, they also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

Although the veteran has not been provided notice of the type 
of evidence necessary to establish an effective date for an 
increased rating, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that an 
increased rating is not warranted for the veteran's right 
knee disability.  Consequently, no effective date for an 
increased rating will be assigned, so the failure to provide 
notice with respect to this element of the claim was no more 
than harmless error.

The Board also notes that all service medical records and 
pertinent post-service medical records have been obtained.  
In addition, the veteran has been afforded an appropriate VA 
examination.  Neither the veteran nor his representative has 
identified any outstanding evidence, to include medical 
records, which could be obtained to substantiate the claim.  
The Board is also unaware of any such outstanding evidence.  
Therefore, the Board is also satisfied that the originating 
agency has complied with the duty to assist requirements of 
the VCAA and the implementing regulation.

Following the completion of all indicated development of the 
record, the originating agency readjudicated the veteran's 
claim.  There is no indication in the record or reason to 
believe that the ultimate decision of the originating agency 
would have been different had complete VCAA notice been 
provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  

Accordingly, the Board will address the merits of the claim.

Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2006) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the evidence of record is not adequate for 
rating purposes.  Moreover, the Board is of the opinion that 
this case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

In March 2001, the veteran was afforded a VA orthopedic 
examination.  On physical examination of the right knee, the 
VA examiner noted that there were two portals which appeared 
to be well healed and there was no hypertrophy of the 
incisions.  There was no effusion and the veteran 
demonstrated 0-135 degrees of flexion.  The examiner also 
noted that there were medial joint line tenderness, moderate 
crepitation with motion at the medial compartment, and some 
tenderness to palpation at the insertion of the pes 
anserinus.  At that time, the veteran had no varus or valgus 
or anterior or posterior instability and he had negative 
Lachman's and McMurray's tests.  The examination report also 
indicates that the veteran complained of pain in his knee, 
especially with weather changes and pain after standing on 
his feet for a prolonged period of time, which his employment 
at that time required him to do.  The examiner's impression 
was mild osteoarthritis in the medial compartment and pes 
bursitis.

In a May 2001 decision by the RO, service connection for 
chondromalacia of the right knee was awarded.  A 10 percent 
rating was assigned, effective October 24, 2000.

In May 2002, the veteran underwent surgery on his right knee 
and following his surgery, he filed a claim for temporary 
total disability due to convalescence.  In a June 2002 rating 
decision, the veteran was awarded a temporary total rating 
based on his May 2002 knee surgery.  Such rating was 
effective from May 17, 2002, through July 1, 2002.

In January 2003, the veteran was afforded a follow-up VA 
orthopedic examination to determine the level of his 
disability.  At that time, the veteran was reporting 
continuous knee pain which he rated as a 7 on a 10-point 
scale.  He also reported that his job, required him to stand 
on his feet for prolonged periods of time and this was 
unbearable for him.  The examiner also noted that the veteran 
wore a brace on his right knee but he was not using any 
assistive devices for ambulation.  On physical examination, 
the veteran appeared to have normal alignment and normal Q-
angle.  Although there was no effusion, there were severe 
patellofemoral crepitus with knee range of motion and pain 
over the medial femoral condyle.  There was no other 
tenderness to palpation.  The veteran demonstrated range of 
motion of 0-140 degrees bilaterally and his patella was 
stable and without subluxation or dislocation.  Furthermore, 
the veteran's knee was stable to anterior and posterior 
drawer testing, as well as varus and valgus stress testing 
and both the Lachman's and McMurray's tests were negative.  
The examiner's assessment was patellofemoral arthritis of the 
right knee.

In the January 2003 RO decision on appeal, the veteran's 10 
percent rating for his right knee disability was continued.

In April 2003, U.S. Senator, Lindsey Graham submitted a 
letter on the veteran's behalf which the RO accepted as the 
veteran's notice of disagreement with the January 2003 
decision, and in August 2003, the veteran filed a Form 9, 
formal appeal to the Board.

Pursuant to the Board's June 2004 Remand, the veteran was 
afforded another VA orthopedic examination in March 2005.  At 
that time, the veteran reported the following symptoms: 
grinding and popping of the right knee, especially when 
driving or sitting for a prolonged period of time and the 
popping was reported as worse when walking; episodes of 
giving way; and dull, continuous pain, behind the kneecap and 
over the medial compartment of the knee.  On physical 
examination, the examiner noted that the veteran appeared 
well developed and well nourished; his right knee had no 
effusion; and the veteran demonstrated range of motion from 0 
to 130 degrees.  The examiner also reported that the 
veteran's knee was stable to examination; i.e., the medial 
and lateral collateral ligaments were intact; the Lachman and 
pivot shift tests were negative; and the anterior and 
posterior drawers were negative.  There were a medial 
McMurray's and medial joint pain.  There was also pain to 
palpation of the articular surface of the patellar femoral 
joint with no increased Q angle.  The examination report also 
shows that X-rays revealed well maintained joint spaces and a 
well maintained patellar femoral joint with a slight tilt of 
the patella.  However, the X-rays also showed flattening of 
the articular cartilage of the medial compartment.  The 
examiner's impression was severe localized chondromalacia and 
he noted that he believed the veteran's problem was 
significantly symptomatic.

The Board remanded the case again in October 2005 and 
pursuant to the Remand, the veteran was afforded his most 
recent VA examination in March 2006.  At this examination, 
the veteran reported that he experiences average pain of 
about 5 out of 10; that he has a squeaky hinge or grinding 
type of feeling in his knee but there is no real true 
locking.  He also reported that he does have some minor 
giving way and some popping.  The veteran also reported 
flare-ups with prolonged activity and standing, which 
increase his pain to 8 out of 10 and that the occurrence and 
duration of the pain he experiences are dependent on how 
active he is.  Therefore, according to the veteran, the pain 
can occur a couple times a week or a couple times a month and 
it can last from one day to one week.  The veteran indicated 
that he feels weak with repetitive movements but this is 
mainly because he is so deconditioned.  The veteran also 
reported that his pain prohibits him from participating in 
activities he enjoyed in the past such as running, lifting 
weights, working out and hunting.  He also reported that he 
is unable to kneel and that he has difficulty working.  In 
particular, he contends that during flare-ups, he is unable 
to engage in any of the activities of his small tractor 
driving business.  However, the veteran also noted that he is 
able to perform the functions of his full-time job because 
the functions he performs are done on the computer which 
means problems associated with his knee pain do not come into 
play.  Furthermore, the veteran reports that he has no 
problems with daily activities such as eating, bathing, 
grooming and dressing.  The veteran also indicated that he 
does drive even though his knee bothers him when he does so.  
Finally, the veteran indicated that he wears a hinged knee 
brace and a knee sleeve, which provide some relief.  He 
denied any constitutional symptoms such as fever, chills or 
weight loss and he denied the use of a cane, crutches or 
other similar ambulatory support.

On physical examination, the veteran ambulated satisfactorily 
and no antalgic gait was noted.  There was also no effusion 
noted.  Range of motion was from 0 to 120 degrees and there 
was some grinding and crepitus noted with the range of 
motion.  Furthermore, the veteran's patella tracked laterally 
with knee flexion and he had some medial-sided pain 
underneath his patella.  The veteran was stable to varus and 
valgus stress at O, 30, and 90 degrees.  The examiner 
reported that the veteran had an excellent end point with 
Lachman's exam and he had a negative anterior and posterior 
drawer sign.  There was some tenderness to palpation over his 
medial joint line but nothing on his lateral joint line.  The 
examiner also noted that the veteran has positive pain with 
patellar grind and a negative McMurray's test.  He also 
reported that when doing repetitive exams, the veteran did 
not demonstrate any incoordination, weakened movement or 
excess fatigability and there was no change in range of 
motion or increased pain.

X-rays conducted at the time of the March 2006 examination 
revealed evidence of mild early degeneration with some mild 
medial joint space loss with sclerosis of the medial femoral 
condyle and medial tibial plateau and flattening of the 
medial condyle and no effusion.  Otherwise, the report 
indicates that the veteran's knee was unremarkable.

The VA examiner's impression was early degenerative joint 
disease of the right knee and he opined that the veteran's 
disability is impacting him both personally and 
professionally and therefore, the veteran warrants an 
increase in the evaluation of his disability.

Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2006).

Traumatic arthritis is rated as degenerative arthritis.  
38 C.F.R. § 4.71a, Diagnostic Code 5010.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When, however, the limitation of motion of the specific 
joint(s) involved is noncompensable under the appropriate 
diagnostic code(s), a 10 percent rating is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
diagnostic code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

Limitation of flexion of a leg warrants a noncompensable 
evaluation if flexion is limited to 60 degrees, a 10 percent 
evaluation if flexion is limited to 45 degrees, a 20 percent 
evaluation if flexion is limited to 30 degrees, or a 30 
percent evaluation if flexion is limited 15 degrees. 38 
C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg warrants a noncompensable 
evaluation if extension is limited to 5 degrees, a 10 percent 
evaluation if extension is limited to 10 degrees, a 20 
percent evaluation if extension is limited to 15 degrees, a 
30 percent evaluation if extension is limited to 20 degrees, 
a 40 percent evaluation if extension is limited to 30 
degrees, or a 50 percent evaluation if extension is limited 
to 45 degrees. 38 C.F.R. § 4.71a, Diagnostic Code 5261.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. § 4.40 concerning lack of normal 
endurance, functional loss due to pain, and pain on use and 
during flare-ups; the provisions of 38 C.F.R. § 4.45 
concerning weakened movement, excess fatigability, and 
incoordination; and the provisions of 38 C.F.R. § 4.10 
concerning the effects of the disability on the veteran's 
ordinary activity are 
for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint. 38 C.F.R. § 4.59.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic 
Code 5259.

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7 (2006).

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14 (2006).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The VA General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under Diagnostic Codes 5003 and 5257, while cautioning that 
any such separate rating must be based on additional 
disabling symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604 (1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg) may be assigned for disability of the 
same joint.  VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2006); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The veteran is seeking higher rating for his service-
connected right knee disability, which is currently rated as 
10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5003 (2006).  

The veteran contends that the symptomatology associated with 
his right knee disability is more severe than is contemplated 
by the currently assigned rating because due to his knee 
disability, he has had to change careers and he is no longer 
able to pursue hobbies he enjoyed in the past.

The veteran has consistently reported symptoms of a grinding 
and popping sound in the right knee and minor giving way of 
the right knee.  He also reported during the March 2006 VA 
examination that he is unable to kneel due to his right knee 
disability.

However, the medical evidence or record shows that no true 
locking of the right knee has ever been found.  In addition, 
the medical evidence uniformly shows that there is no 
instability, subluxation, dislocation or effusion of the 
right knee and the knee has normal alignment.  Most 
importantly, the evidence shows that the veteran has 
consistently demonstrated full extension of the knee and full 
or nearly full flexion of the knee.  The evidence also shows 
that the veteran does experience pain and crepitus with range 
of motion and these symptoms form the basis for, and are 
contemplated by, the current 10 percent disability rating.

With regard to the Deluca factors discussed above, throughout 
the pendency of the appeal, the veteran has claimed that he 
is unable to stand for prolonged periods of time due to his 
right knee disability and therefore, he is unable to continue 
his small business driving tractors.  However, the evidence 
shows that the veteran has been able to find suitable 
alternative employment where he is not required to stand for 
prolonged periods of time.  The veteran also contends that 
due to the pain in his knee, he is no longer able to pursue 
hobbies he enjoyed in the past such as running, lifting 
weights, working out and hunting.  Nevertheless, he reports 
that he has no problems with daily activities such as eating, 
bathing, grooming and dressing and although he experiences 
pain when doing so, he does drive.  The veteran has also 
reported flare-ups which vary in occurrence and duration 
depending on how active he is and pain which increases from 
5/10 to 8/10 during these flare-ups but the evidence shows 
that when doing repetitive exercises, the veteran does not 
demonstrate any incoordination, weakened movement or excess 
fatigability and there is no change in range of motion or 
increase in pain.  

Accordingly, the Board finds that the disability does not 
warrant a compensable rating for limitation of extension and 
does not warrant more than a 10 percent rating for limitation 
of flexion.

The Board has also considered whether there is any other 
diagnostic code upon which a higher or separate evaluation 
would be warranted but has found none.  In particular, the 
Board notes that a separate 10 percent evaluation is not 
warranted under Diagnostic Code 5259 because the 
symptomatology justifying a 10 percent rating under that 
Diagnostic Code is not separate and distinct from that 
contemplated by the assigned evaluation of 10 percent.  In 
addition, all objective testing has been negative for 
evidence of instability so a compensable evaluation is not 
warranted under Diagnostic Code 5257.

The Board has also considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalization for his right knee 
disability and that the manifestations of the disability are 
not in excess of those contemplated by the schedular 
criteria.  In sum, there is no indication in the record that 
the average industrial impairment from the disability would 
be in excess of that contemplated by the assigned evaluation.  
Therefore, the Board has determined that referral of this 
case for extra-schedular consideration is not in order.


ORDER

Entitlement to a rating in excess of 10 percent for a right 
knee disability is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


